Citation Nr: 0817507	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-34 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for acquired immune 
deficiency syndrome (AIDS).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1976 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the above claims. 

The Board remanded this case in November 2007, and the action 
requested in the Board's remand has been accomplished to the 
extent possible.


FINDINGS OF FACT

1.  AIDS did not have its onset during active service, and is 
not related to an in-service disease or injury.

2.  Hepatitis C did not have its onset during active service, 
and is not related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  AIDS was not incurred in active service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Hepatitis C was not incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claims, a January 2003 
letter advised the veteran of the evidence necessary to 
substantiate his claims and the respective obligations of the 
veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These claims were 
thereafter denied in the rating decision of August 2003, 
August 2004 statement of the case, and April 2006 
supplemental statement of the case.  The veteran was also 
provided with notice on the issues of establishing a 
disability rating and effective dates in March 2006 and 
November 2007, followed by readjudication of the claims in 
the February 2008 supplemental statement of the case.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA and private medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  Although the December 2007 VA examiner 
continues to be unable to render and opinion in this matter 
without resorting to speculation, the Board finds that he and 
the Board have made reasonable efforts to substantiate the 
veteran's claims under 38 C.F.R. § 3.159(c)(4) (2007), and 
that further efforts to substantiate the claims are not 
warranted.  The record also does not contain sufficient 
information that would justify remanding the claims in an 
effort to obtain initial post-service treatment records dated 
between 1979 and 1981.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for AIDS and Hepatitis 
C

Background

Service medical records do not reflect any relevant 
complaints or findings.  They do reflect that the veteran was 
hospitalized for 6 days in January 1977 for diagnoses of 
upper respiratory infection and streptococcic sore throat.

In his original VA application for compensation, the veteran 
indicated that his claimed disabilities of AIDS and hepatitis 
C began in January 1979.

VA treatment records for the period of October 1992 to July 
2000 reflect that in October 1999, the veteran's major 
problems were human immunodeficiency virus (HIV) and 
polysubstance abuse.  

Private medical records for the period of July 2000 to May 
2002 reflect that in July 2000, the veteran underwent 
additional surgery to his right leg and ankle for an ankle 
injury in March 2000.  It was noted that the veteran's 
history included HIV and hepatitis C.  An entry dated July 
16, 2000, indicates that the veteran sustained a stab wound 
in 1980.  An entry dated July 17, 2000 indicates that the 
veteran had been HIV+ since 1981 and now had been diagnosed 
with AIDS.  A July 17, 2000 consultation report also notes a 
history of HIV since 1981, and that the veteran had been 
undergoing retroviral therapy since February 2000.  The 
assessment was right foot abscess after application of an 
external fixator device and HIV.  An August 2000 discharge 
summary reflects the veteran's admission due to multiple 
areas of cellulitis and probable abscess of the ankle and 
medial tibia.  It was noted that the veteran's AIDS and 
hepatitis C remained stable throughout the hospital course.  

An April 2002 private medical statement from Dr. Pearce 
reflects that the veteran had a diagnosis of AIDS since 
October 1999.  It was also noted that the veteran had 
hepatitis C.

In a written statement, dated in February 2003, the veteran 
stated that he was involved in high risk behaviors in 
service, which included sharing dry razors with fellow 
service members, having sex with female soldiers, and having 
tattoos placed on his arms by fellow service members using 
needles and pencils.  The veteran also noted that on one 
occasion, he came down with a fever that required him to be 
taken to a hospital where he remained for two weeks.  From 
this point, the veteran asserted that he had less energy.  He 
further stated that when he went for a medical evaluation 
after service in 1981, his symptoms were found to be 
consistent with AIDS and hepatitis C.  

VA examination in April 2003 revealed that the examiner 
reviewed the veteran's medical records in conjunction with 
his examination of the veteran.  The examiner noted that 
service medical records did not reflect that the veteran had 
hepatitis.  The veteran stated that while in service, he 
shared dry razor blades with other veterans and that he had 
unprotected sex with female soldiers.  He stated that it was 
in 1979 that he was diagnosed with HIV.  The examiner noted a 
statement from the veteran indicating that HIV was first 
diagnosed in 1981.  There was also a notation in the 1990's 
about intravenous drug use in the 1980's.  There were also 
notations about polysubstance abuse in the 1990's, and the 
veteran's history of IV cocaine use briefly in 1986.  The 
first diagnosis of hepatitis C was reportedly in the 2000's, 
but the examiner indicated that there were notations in 1994 
of heroin and "coke" use, and that bloody noses were 
aggravated by use of intranasal drugs.  The veteran also 
stated that he had a tattoo on his left arm in the service 
which was subsequently removed.  The veteran reported 
beginning treatment for hepatitis C in the 2000's.  The 
veteran complained of fatigue.  The diagnosis was hepatitis 
C.  

The examiner stated that it was impossible to express an 
opinion about which risk factors would have resulted in the 
veteran's hepatitis C.  He noted that hepatitis C was most 
commonly transmitted through blood products and sharing of 
needles.  It was less common to have it transmitted by sexual 
intercourse, which was not actually a definitely proven 
entity.  Intravenous drug use was also a common method of 
transmission.  The veteran's claim of jaundice during service 
was not documented by the service records.  The examiner 
concluded that he was unable to state what risk factors 
resulted in the veteran's hepatitis C.  He went on to comment 
that statistically, two months in the service was a short 
time, compared to 30 years or more outside the service, and 
from the statistical basis, one could speculate, but he was 
not able to express an opinion.  

VA treatment records from April to July 2003 reflect periodic 
evaluation for HIV and HCV.

An April 2004 statement from the veteran's stepfather 
reflects his recollection of how the veteran was different 
physically and emotionally following his return from the 
service.  

In a private medical statement, dated in June 2004, Dr. Chau 
stated that the veteran was diagnosed to have hepatitis C in 
November 1999, and that the veteran claimed that the first 
diagnosis of HIV+ was in 1981, and was related to his 
military service.  Dr. Chau indicated that the veteran was 
diagnosed to have AIDS in October 1999.

In a private medical statement, dated in July 2004, Dr. 
Valderrama stated that AIDS/HIV was diagnosed in October 1999 
and that hepatitis C was also diagnosed in 1999.  The doctor 
further stated that the veteran had been emphatically telling 
him about when he thought he got infected with these 
illnesses, which was when he was in the military service, but 
that unfortunately, it would be difficult to specifically 
pinpoint when he was infected.  

In a medical statement, dated in November 2004, Dr. Chau 
noted that the veteran had been his patient since June 2003, 
and that he was treating him for his HIV and other general 
medical conditions.  He had been previously treated by Dr. 
Pearce since 1989.  Dr. Chau noted that it was very difficult 
to pinpoint the exact date of the veteran's viral exposure.  
According to his records, the veteran was noted to have HIV+ 
and hepatitis C in 1989.  However, the veteran reported to 
Dr. Chau a history of shared razor and unprotected 
intercourse while in the military, which were known risk 
factors for transmitting HIV and HCV, but there was a great 
deal of uncertainty how much risk the veteran had in view of 
the remote history and inadequate record that was available.  
It was Dr. Chau's opinion that it was possible that the 
veteran could have been infected during military service due 
to his risk factors.  

At the veteran's hearing before the Board in July 2007, the 
veteran testified that during training in service, he shared 
a dry razor with fellow service members (transcript (T.) at 
p. 6).  He subsequently went into the hospital for two weeks, 
during which time he suffered from a high fever (T. at p. 9).  
When he got out of service, he cared for himself and the 
fever went down (T. at p. 15).  However, he lost weight and 
his strength, and he had difficulty concentrating in college 
(T. at p. 16).  The first time the veteran found out he had 
HIV/hepatitis was in 1979 (T. at p. 19).  The veteran did not 
receive any treatment between 1977 and 1979 (T. at p. 19).  
He then stated that he received care from his mother and his 
regular doctor connected with welfare (T. at p. 20).  The 
veteran associated with a girl during basic training (T. at 
pp. 21-22).  

VA examination in December 2007 revealed that the April 2003 
VA examiner, Dr. F.C., again reviewed the veteran medical 
records and claims file.  The veteran reported a history of 
sharing dry razors in service and being hospitalized with a 
viral infection.  The service medical records were noted to 
reflect that there was a diagnosis of beta strep throat 
infection and that the veteran was discharge for disciplinary 
reasons.  After discharge, he began to have difficulties with 
weakness and concentrating, and later went to the AIDS clinic 
in the Bronx and was tested positive for HIV in 1979, 1980, 
or 1981.  He was again tested positive for HIV while 
incarcerated between 1981 and 1983.  When he got out of 
prison in 1983, he still had concentration problems and 
decreased memory, but was a taxi driver until 1988, at which 
time he moved to San Diego.  In San Diego, he treated with 
Dr. Pearce in 1989 or 1990, and later, Dr. Chau.  Dr. F.C. 
noted that the first diagnosis of HIV+ and hepatitis C was in 
the late 1980's in San Diego.  However, there was a notation 
in Dr. Pearce's records that the veteran stated that he had 
HIV disease back into the early 1980's.  

The veteran denied any history of intravenous drug use and 
stated that he had only four heterosexual female partners 
over his lifetime and that he did not frequent prostitutes.  
He did state, however, that he shared a razor while in 
service and that he had a self-made tattoo.  He denied other 
types of high-risk activity.  The veteran gave a history of 
using intranasal cocaine while driving a cab but denied any 
blood transfusions.  He maintained that he first tested 
positive for hepatitis C in 1989 under the care of Dr. Pearce 
in San Diego.  The risk factors for hepatitis C would be a 
shared razor.  The veteran also had a history of intranasal 
cocaine use, which was another risk factor for transmission 
of hepatitis C.  Regarding the tattoos, he stated that these 
were done by himself, a roommate, and a friend in the 
service.  The diagnoses were HIV/AIDS and hepatitis C 
disease.  

The examiner again noted the veteran's period of service 
between November 29, 1976 and February 4, 1977.  At that 
time, he stated that his risk factor for the development of 
both HIV and hepatitis C was the use of shared razors.  There 
was some questionable self-infliction of a tattoo where the 
skin would have been pierced, another possible risk factor.  
He also described a viral illness while in the service, but 
the service medical records indicated a beta strep infection.  
The rest of the history was from the veteran and occurred 
after service.  He stated that the diagnosis of HIV was made 
while in New York City at a community clinic; unfortunately 
there was no documentation of that in the record.  The 
veteran denied a history of multiple sexual partners other 
than four heterosexual long-standing relationships over many 
years.  

Dr. F.C. concluded that although it was possible that risk 
factors such as sharing an infected razor while in the 
service could have caused his HIV disease and his hepatitis C 
or other shared blood products in the service, it would be 
mere speculation that his infection occurred with either HIV 
or hepatitis C while in the service.  Dr. F.C. noted that the 
records for positive HIV antibody, which according to the 
veteran first occurred in New York City between 1979 and 
1981, were not available in the medical records.  There is no 
documentation in the medical records of this occurrence.  
Therefore, in the opinion o Dr. F.C., it would be mere 
speculation to conclude that either his HIV or hepatitis C 
disease was contracted while in the service.  


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has carefully reviewed the evidence of record in 
this matter and would like to first point out that the record 
reflects multiple and recent diagnoses of AIDS and hepatitis 
C, and that the initial requirement of a current disability 
has therefore been met with respect to both claims.  

However, as has been made clear to the veteran during the 
pendency of these claims, in order to establish service 
connection, it is also necessary that the evidence 
demonstrate that the current disability had its onset during 
service.  

In this regard, a review of the service medical records 
reflects no relevant complaints or findings, and to the 
extent the veteran argues that he suffered from a viral 
infection during service, this is not demonstrated in the 
record.  In addition, the Board finds that the earliest onset 
for AIDS and hepatitis C based on the medical evidence would 
be at the time of the veteran's initial treatment with Dr. 
Pearce in 1989, and that there are opinions that AIDS and 
hepatitis C were in fact not diagnosed until 1999. 

The Board has also considered the veteran's statements but 
notes that he has variously asserted the initial diagnosis of 
AIDS and hepatitis C as 1979 and 1981, and more recently 
between 1979 and 1981, and the record also contains 
inconsistent statements regarding his exposure to certain 
risk factors during service.  More specifically, in his 
February 2003 written statement, the veteran stated that he 
was involved in high risk behaviors in service, which 
included sharing dry razors with fellow service members, 
having sex with female soldiers, and having tattoos placed on 
his arms by fellow service members using needles and pencils, 
and the veteran reported having unprotected sex with female 
solders at the time of VA examination in April 2003, and he 
again noted having a relationship with a female soldier at 
his hearing before the Board in July 2007.  However, at the 
time of the veteran's VA examination in December 2007, the 
veteran denied a history of multiple sexual partners other 
than four heterosexual long-standing relationships over many 
years.  

The veteran's inconsistent statements regarding his 
participation in unprotected intercourse during his period of 
active service has also negatively impacted on the probative 
value, if any, of the November 2004 opinion of Dr. Chau 
because in examining Dr. Chau's statement, he has clearly 
relied on the veteran's statements regarding his "history of 
shared razor and unprotected intercourse while in the 
military in the 1970's," in concluding that it "is possible 
that the patient could have been infected during his military 
service due to his risk factors."  Unfortunately, in this 
case, due to the veteran's inconsistent reporting of the risk 
factor of unprotected intercourse with multiple partners 
during service, he is not shown to be a credible historian, 
and thus, an opinion based on his statements, whether in 
whole or in part, is found to carry little, if any, weight.  
In addition, an opinion that it is possible that the veteran 
could have been infected during his military service due to 
his risk factors is far too speculative to establish the 
veteran's claims.  Medical opinions, which are speculative, 
general or inconclusive in nature, cannot support a claim.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  See 
also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
[evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service is insufficient to establish service 
connection].  

The Board further finds that Dr. Chau's opinions are 
additionally deficient because they fail to account for any 
of the risk factors the veteran was involved in subsequent to 
service, including a stab wound in 1980 and intranasal drug 
use.

While the Board acknowledges that Dr. F.C. was unable to link 
the veteran's AIDS and hepatitis C to any of the risk factors 
the veteran asserted to have been exposed to during active 
service, the Board finds that the opinions of Dr. F.C. were 
based on an accurate and complete review of the record, and 
clearly demonstrate that he made every effort to determine 
whether the record could support a relationship between the 
veteran's AIDS and hepatitis C and any risk factor he may 
have been subjected to during service.  

Accordingly, in comparing the statements of the veteran 
asserting a relationship between AIDS and hepatitis C and 
risk factors during service and Dr. Chau's opinion stating 
that such a relationship was possible, and the service 
medical records which do not contain any relevant complaints 
or findings, the fact that the earliest medical evidence 
demonstrates initial relevant diagnoses did not occur until 
1989, and the lack of contemporaneous evidence of post-
service diagnoses and symptoms until many years after 
service, the Board finds the latter to be far more probative, 
credible, and persuasive, and that the preponderance of the 
evidence is therefore against entitlement to service 
connection for AIDS and hepatitis C.


ORDER

Entitlement to service connection for AIDS is denied.

Entitlement to service connection for hepatitis C is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


